Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, claims 9-19 and 20 in the reply filed on 05 October 2020 is acknowledged.  
The traversal is on the ground(s) that all the pending claims are device claims and depend from a single independent claim.  Applicant further argues that there are not “two categories of invention” and that claims 9-19 and 21 include every limitation of claim 1.
This is not found persuasive because Inventions I and II lack the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Furthermore, the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See MPEP 1850. Two “categories of invention” are NOT required to show a lack of unity of invention. Furthermore, groups of dependent claims can lack unity with each other when they fail to recite the same or corresponding special technical feature(s).
As noted in the restriction requirement dated 04 August 2020, all the pending claims share the features of claim 1. However, claim 1 does not recite any “special technical features” because every feature of claim 1 is known in the prior art.
In this case, claim 1 is considered a “linking claim”, linking the separate inventions of claims 2-8 and 20 and claims 9-19 and 21. Claim 1 will be examined with elected claims 9-19 and 21.
The requirement is still deemed proper and is therefore made FINAL.
s 2-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 August 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9-12, 16, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10-12 and 14 of copending Application No. 15/746483 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims “anticipate” the present claims.
It is clear that all the elements of claims 1, 9, 10 and 18 of this application are to be found in claim 10, including all the limitations of claim 1 upon which it depends, of the reference application.  The difference between claim 1 of this application and claim 10 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific.  Thus the invention of claim 10 of the reference application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 10 of the reference application, it is not patentably distinct therefrom.
Likewise, all the elements of claim 11 of the present application can be found in claim 11 of the reference application; all the elements of claim 12 of the present application can be found in claim 12 of the reference application; all the elements of claim 16 of the present application can be found in claim 14 of the reference application; and all the elements of claim 21 of the present application can be found in claim 3 of the reference application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a delivery structure” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In particular, a “delivery structure” is interpreted to cover openings that enable flow of cosmetic from the reservoir of material to the applicator and equivalents thereof in light of paragraphs 101.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 12-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Bras-Brown (US 6371129).
Regarding claim 1, Le Bras-Brown discloses a cosmetic product container comprising an outer wall (122), an inner wall (134) extending between the outer wall and a main axis (see Fig. 1) of the container, and a cosmetic product (mascara; col. 6, line 12), the product being situated exclusively on a side of a surface of the inner wall that faces the outer wall (annular region 136).
Regarding claim 9, Le Bras-Brown discloses the container of claim 1, wherein the container is configured as part of a cosmetic product article (100).
Regarding claim 10, Le Bras-Brown discloses the container according to claim 9, comprising a case (120) and an applicator (148) that is fastened to the case but movable relative to the case between a retracted position (Fig. 1) and an extended position (Fig. 6) in which the applicator extends outward from the case further than in the retracted position.
Regarding claim 12, Le Bras-Brown discloses the article according to claim 10, arranged to deliver product on the applicator when the applicator moves from the retracted position to the extended position (product is received on the applicator as it moves through the space between 170 and 158).
Regarding claim 13, le Bras-Brown discloses the article of claim 10, arranged such that the applicator opens the container when it moves from the retracted position to the extended position (col. 10, ll. 16-25).

Regarding claim 21, Le Bras-Brown discloses the container according to claim 10 wherein the article is arranged such that the applicator moves from the retracted position to the extended position along a path parallel to the main axis (Figs. 1 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bras-Brown as applied to claim 10 above, and further in view of Malvar (US 9596918).
Regarding claim 11, Le Bras-Brown teaches the article according to claim 10, but does not teach a delivery structure for delivering product on the applicator inside the case.
Malvar teaches a delivery structure (30 and 22) for delivering product on an applicator inside a case (14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Le Bras-Brown with a delivery structure as taught by Malvar for the purpose of enabling ‘beads’ on material to be applied to the applicator and allowing greater volumizing effect on a user’s lashes (Malvar, col. 4, ll. 17-23).

Malvar teaches a device that is capable of delivering a predetermined quantity of product on an applicator (col. 2, ll. 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Le Bras-Brown such that was capable of delivering a predetermined quantity of product on the applicator as taught by Malvar for the purpose of allowing great volumizing effect on a user’s lashes (Malvar, col. 4, ll. 17-23)
Regarding claim 16, Le Bras-Brown teaches the article according to claim 10, wherein the applicator comprises protuberances (bristles of 148), but does not teach that the article is configured to deliver product exclusively on one end of the protuberances.
Malvar teaches delivering product exclusively on one end of the protuberances (via 30 and 22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Le Bras-Brown such that it is capable of delivering product exclusively on one end of the protuberances as taught by Malvar for the purpose of enabling ‘beads’ on material to be applied to the applicator and allowing greater volumizing effect on a user’s lashes (Malvar, col. 4, ll. 17-23).
Regarding claim 17, the combination of Le Bras-Brown and Malvar teaches the article according to claim 16, arranged to deliver product on the applicator opposite only some of the protuberances (specifically the protuberances that align with holes 30 or 22 of Malvar).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bras-Brown as applied to claim 10 above, and further in view of Iaia (US 5027838).
Regarding claim 18 as best understood, Le Bras-Brown teaches the article according to claim 10, wherein the applicator comprises a body (stem of 148) and protuberances (bristles of 148). Le Bras-
Iaia teaches an applicator with a body (6) and protuberances (3), wherein the protuberances are movably mounted relative to the body between a retracted position and an extended position in which they extend outward from the body further than in the retracted position (col. 3, ll. 23-31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Le Bras-Brown such that the protuberances are movably mounted relative to the body between a retracted position and an extended position in which they extend outward from the body further than in the retracted position as taught by Iaia for the purpose of enabling the brush to conform to various lengths of eyelashes (Iaia, col. 1, ll. 50-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754